DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Remarks on 10/25/2022 have been received and entered. 
Claims 1-41, 43, 51 have been cancelled.
Applicants elected three species, i.e. CRP, CC16 and TIMP for prosecution. Therefore, Claims 44, 47-50 and 54-58 are withdrawn from further consideration. 
Claims 42, 44-50, 52-58 are pending. 
Claims 42, 45, 52-53 are under examination. 
The objection on claim 42 over the abbreviations of CRP and CC16 is withdrawn because of amendment. 
The rejection on Claims 42-43, 45, 52-53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because of amendment supported by specification. 
The rejection on Claim(s) 42, 45, 51-53 under 35 U.S.C. 103 as being unpatentable over Nash (J. Cystic Fibrosis  2012 11: Supplemental S92) and Woodruff (Pro. Am. Thorac Soc  2011 8:350-355) is withdrawn because both Nash and Woodruff references do not teach measuring CC16.
The allowable subject matter indicated in the previous office action is withdrawn due to new light on the prior art.
A new ground of rejection is set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42, 45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Nash, Woodruff and Pilon (US 20110183887).

Nash teaches measuring TIMP1/2 and NGAL in the urine samples from the COPD patients for diagnosis and prognosis (See #138 Abstract). However Nash does not explicitly teach measuring CC16 and CRP.

Woodruff teach measuring urinary biomarkers, such as CRP and fibrinogen for COPD (See left column, page 350; and Table 1). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both the methods taught by Woodruff detect to incorporate biomarker CRP in the urine samples for diagnosis and/or prognosis purposes with reasonable expectation of success because these biomarkers have been shown associated with COPD, and one clinician would have been motivated to use them all for a more complete and thorough diagnosis and/or prognosis.  

As to the CC16 (also called CC10), Pilon teaches administering recombinant rhCC10 to the COPD patients (See claim 6 and claim 27).  Pilon teaches measuring the level of urinary CC10 of COPD before the treatment (See claim 11 and claim 33).
 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Pilon to measure the urinary CC16 in identified COPD for appropriate treatment purpose. Treatment following by diagnosis is well-known and routine in the medical field. 

As to the multiple time points, this is still within routine practice in the field since one ordinary skill in the art would have still used the same biomarkers to assess whether the subject is recovered, monitored and/or improved or worse-off (prognosis) based on the change of the urinary biomarkers. 

Claim(s) 53 is rejected under 35 U.S.C. 103 as being unpatentable over Nash, Woodruff and Pilon as applied to claims 42, 45 and 52 above, and further in view of Wyss-Coray (US 20130040844).

The references of Nash, Woodruff and Pilon have been discussed above. However none of the references explicitly teach using test strip (lateral flow device) for detecting the biomarkers. 
Nevertheless using test strip for measuring proteins are well-known and commonly practiced in the field for its convenience. 
For example, Wyss-Coray teaches employing test strip to measure CRP and TIMP in a biological sample (See section 0104 and 0167).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Wyss-Coray, such as employing test strip to measure the biomarkers CRP, TIMP and CC16 with reasonable expectation of success. One ordinary skill in the art would have been motivated to use the test strip because of its convenience. 

					Conclusion 

5.	No claim is allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678